United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                    January 4, 2007

                         FOR THE FIFTH CIRCUIT                  Charles R. Fulbruge III
                         _____________________                          Clerk

                              No. 06-60462
                           (Summary Calendar)
                         _____________________


KIRBY HUGHES,

                                                     Plaintiff-Appellant

versus

CITY OF GUNTOWN, MISSISSIPPI; MICHAEL RHEA; MICHAEL HALL,

                                                   Defendants-Appellees.

                        ---------------------
            Appeal from the United States District Court
              for the Northern District of Mississippi
                            (1:04-CV-386)
                        ---------------------

Before SMITH, WIENER and OWEN, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Kirby Hughes filed this Section 1983 suit

against    the   Defendants-Appellees   in   the   Northern     District      of

Mississippi, alleging that he was arrested without probable cause.

At the conclusion of discovery, the Defendants-Appellees filed a

motion for summary judgment. The district court granted the motion

and entered final judgment, dismissing Hughes’s suit.                   Hughes

appeals to this court.

         We review a district court’s grant of summary judgment de

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
novo.1   We have carefully examined the briefs, the record excerpts,

and relevant portions of the record itself.   For the reasons stated

in the district court’s Memorandum Opinion and Order, we affirm the

decision to enter final judgment in favor of Defendants-Appellees,

dismissing Hughes’s action with prejudice.

AFFIRMED.




     1
       Gowesky v. Singing River Hosp. Sys., 321 F.3d 503, 507
(5th Cir. 2003).

                                  2